Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1-8 and 18-20, is acknowledge. 
Claims 1-8 and 18-20 are being considered on the merits. 
Claim Objections
	Claim 3 is objected to for “a Botrycoccus strain”, “a Neochloris strain” and “a Chlamydomonas strain”. The claim is already limited to strains of species of these genera. For instance; “Botrycoccus sudeticus strain”. 
	Claim 4 is objected to for “occurs by”. It is suggested to amend the word to ‘comprises’. 
	Claim 20 is objected to for “and wherein”. It is suggested to amend the phrase to ‘wherein’.
	In claims 1, 4,  the word “chlorella” is supposed to be ‘Chlorella’. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “obtaining a microalgae” and “extracting chlorella protein from the microalgae”. Chlorella is a genus of microalgae. Unless the microalgae selected is a species in this genus, the phrase “chlorella protein” is ambiguous and misleading. 
Claim 1 recites “modifying a factor associated with the chlorella protein to change and amino acid combination of the chlorella protein”. This statement is unclear and ambiguous. It is not clear what is meant by “a factor associated with chlorella protein”. However, if the cultural conditions of the microalgae, light, pH, aeration, nutrients; etc.  are modified to affect the amino acid composition of the extracted protein, the statement should be amended to convey that concept. 
Claim 3 is indefinite because it depends on claim 1, however, the microalgae of claim 1 that is assumed to be a species in Chlorella genus is now recited as other genera different form Chlorella. 
Claim 5 is ambiguous. Claim 4 requires an alkaline solution for extraction. However, claim 5 recites “0%” indicating the absence of alkaline solution. 
Claim 18 is also ambiguous. For instance “a carbon source of a culture media in which the microalgae is located”. 
Claim 19 is indefinite for “adding a stimulant to the chlorella protein to modify the amino acid combination of the chlorella protein”. Adding a stimulant to a protein to modify the amino acid combination is unclear. However, based on claim 20, the stimulant which appears to be a nutrient is expected to be added to the culture medium of the microalgae, not to the chlorella protein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0324167, hereinafter R1) in view of  Patiner (US 2017/0137477, hereinafter R2).
Claim 1 is a method for producing a plant based food product comprising algal protein. The algal protein is extracted from Chlorella sp. and used in producing the plant-based food product. The extraction of protein form the algal source is effectuated using an alkaline solution, e.g. solution of sodium hydroxide. 
Claim 1- R1 discloses novel microalgal food compositions. (Title)
Claim 1- The algal biomass is a Chlorella sp. [0050, 0062]
Claim 6 - R1 provides an algal protein isolate wherein the minimum protein content is 90% by dry weight that is produced from microalgal biomass comprising at least 40% protein by dry weight. [0103]
Claims 4, 5, 8 - R1 discloses that defatted meal is used for producing algal protein concentrate and/or isolate. The algal protein concentrate can be produced by removing sugars and insoluble polysaccharides. The concentrate would contain at least 45% protein and preferably in the range 50-75% (dwb). Algal protein isolate can be produced by 
Claims 1, 2 - R1 discloses the production of a vegetarian burger patty. [0473-0475].
 R1 discloses the production of protein isolate and its use in producing food products. However, R1 is silent regarding production of algal biomass, cultural and fermentation conditions. 
R2 discloses a process for culturing Chlorella sp. to produce a biomass comprising 52% protein by weight of dry cells.[0057-0060, 0108]
Claims 4, 5 - R2 also discloses a process for extracting and precipitating algal proteins. [0077-0107]
It is noted that claim 7 is limited to calculating the protein recovery from algal biomass upon extraction of proteins. However, calculating the yield of extracted protein from the raw material is a conventional calculation and known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by cultivating and producing microalgae by fermentation to be used for protein extraction as motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing algal cells, extracting the proteins and using such protein compositions to produce food products as clearly disclosed by R1-R2.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791